DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on November 2, 2021, is acknowledged.
Claims 1-3 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2020/0240621) in view of Kuang (US D870,943).
Regarding claims 1 and 3, Lan discloses an angle adjustable lamp comprising a lamp body (3), two radiators (5), connecting rods (4) and light-transmissive covers (52), wherein the two radiators (6) are rotationally, connected with a side wall of the lamp body (3) through the connecting rods (4), and each of the radiators (5) are rotationally symmetrically distributed around a longitudinal central axis of the lamp body (Figs. 1-2), each of the radiators having the shape of an annulus sector (Fig. 1) encompassing half of a full annulus, wherein the radiators provide angularly adjustable illumination (π[0075], Figs. 10-17) and are adapted to function as heat radiators (π[0047]); the light-transmissive cover (52) is installed at one side of the radiator away from the lamp body, and when each of the radiators (5) rotate around the connecting rod 
Lan further discloses that the number of connecting rods and radiators other than two are contemplated and are based on design features (π[0044]). One of ordinary skills in the art would have reasonably contemplate increasing the number of connecting rods and radiators from two to three encompassing one third of the full annulus as to increase the multi-angle capabilities of the lamp for three regions of an annulus formed by the combined radiators, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to increase the number of connecting rods and radiators to three as to increase the multi-angle capabilities of the lamp for three regions of an annulus formed by the combined radiators.
Lan also fails to state wherein each of the radiators is provided with grid-shaped heat dissipation holes. Kuang discloses a lamp comprising a lamp body and radiators, the radiators having a grid-shaped holes, that are art recognized capable of being adapted to function as heat radiators (Figs. 1-6), and further increase illumination by allowing light to pass through the grid-shaped holes. One skilled in the art would have reasonably contemplate the use of radiators having grid-shaped holes as an alternative heat dissipation configuration in order to enhance the flow of air and the heat dissipation effect throughout the radiators. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the grid-shaped holes configuration disclosed by Kuang in the lamp of Lan in order to enhance the flow of air and the heat dissipation effect throughout the radiators.

s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101405571 B1) in view of Murai et al. (JP 2015-099751A), and further in view of Li (US D889,015 S).
Regarding claims 1 and 3, Hwang discloses an angle adjustable lamp comprising a lamp body (14), three radiators (12, Fig. 6), connecting rods (26), wherein the three radiators (12) are rotationally, connected with a side wall of the lamp body (14) through the connecting rods (Fig. 2), and each of the radiators (12) are rotationally symmetrically distributed around a longitudinal central axis of the lamp body (Figs. 2), wherein the radiators provide angularly adjustable illumination (Fig. 8); when the radiator (12) rotates around the connecting rod (26), the angle between a side of the radiator (12) away from the lamp body (14) and the lamp body (14) changes accordingly (Fig. 8), and the light-emitting angle of light transmitted through the side of the radiator away from the lamp body also changes accordingly (Figs. 8). Although Hwang fails to explicitly state wherein the light transmitted is focusable in 360 degrees, it is considered within its teaching that the light distribution is focused over the entire region of a circle defined by the radiators, i.e., a 360 degrees light distribution, which meets the claimed limitation. Hwang fails to state wherein the radiators are adapted to function as heat radiators and a light-transmissive cover is installed at one side of the radiator away from the lamp body. 
Murai discloses an angle adjustable lamp comprising a lamp body (4), radiators (2c), connecting rods (4b) and light-transmissive covers (2d), wherein the radiators (2c) are rotationally, connected with a side wall of the lamp body (4a, Figs. 1-3) through the connecting rods (4b), and the radiators (2c) are rotationally symmetrically distributed around a longitudinal central axis of the lamp body (Figs. 1-3) and are adapted to function as heat radiators (π[0022]); the light-transmissive cover (2d) is installed at one side of the radiator away from the lamp body (Figs. 1-3), and when the radiator (2c) rotates around the connecting rod (Figs. 1-3), the angle between the light-transmissive cover (2d) and the lamp body (4) changes accordingly (Figs. 1-3), and the light-emitting angle of light transmitted through the light-transmissive cover also changes accordingly (Figs. 1-3). One skilled in the art would have reasonably contemplate adapting the radiators to function as heat radiators, and the provision of the light-transmissive 
Hwang in view of Murai further acknowledges the radiators can have different shapes (see Figs. 1 and 26 of Murai), but fails to explicitly state each of the three radiators having the shape of annulus sector encompassing one third of a full annulus, and each of the radiators is provided with grid-shaped heat dissipation holes. Li discloses a lamp comprising a lamp body and three radiators, wherein each of the three radiators has the shape of annulus sector encompassing one third of a full annulus (Fig. 1), and each of the radiators is provided with grid-shaped heat dissipation holes the radiators having grid-shaped holes that art recognized capable of being adapted to function as heat radiators (Figs. 1-2) and further increase illumination by allowing light to pass through the grid-shaped holes, wherein the light transmitted is focusable in 360 degrees (Figs. 1-2, the emitted light covers the entire region of an annulus defined by the radiators, i.e., 360 degrees light distribution). One skilled in the art would have reasonably contemplate the use of three radiators three radiators having the shape of annulus sector encompassing one third of a full annulus in order to divide and enhance the light emission distribution between three regions of the annulus, and each radiator having grid-shaped holes as an alternative heat dissipation configuration in order to increase the flow of air and the heat dissipation effect throughout the radiators. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate three radiators having the shape of annulus sector encompassing one third of a full annulus and having grid-shaped holes configuration as disclosed by Li in the lamp of Hwang in 
Regarding claim 2, Hwang discloses an angle adjustable lamp wherein a lamp body (14) having two lugs (22) protruding from a side surface of the lamp body respectively at positions corresponding to plural radiators (12), and one side of each radiator (12) facing the lamp body is provided with a connector (28); the lugs (22) and the connector (28) are respectively provided with through holes (24); a connecting rod (26) being connected with an end cap after passing through the through holes of the lug and the connector (Fig. 3). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879